The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 10/16/2020.
4.	Claims 1-8 and 10-20 are currently pending.
5.	Claim 1 has been amended.
6.	Claim 9 has been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.

Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 5-6, 8, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 2008/0236749) in view of Yamawaku et al (US 2012/0175063).
Regarding claim 1, Koshimizu teaches a substrate processing apparatus (a plasma etching apparatus) [Paragraph 37] with a processing chamber (10) [Figure 1, Paragraph 37].   The apparatus also has a stage disposed in the processing chamber (susceptor 12) [Paragraph 38].  Koshimizu further teaches a pusher pin (a supporting rod 75) [Figure 8, Paragraph 69].  The supporting rod taught by Koshimizu is a pusher pin and because it pushes the focus ring (36B) up and down, it is substantially pin-
Koshimizu further teaches an outer focus ring that is disposed outside of the middle focus ring.  Koshimizu teaches a cylindrical insulating supporting portion (14) extending vertically upward from a bottom of the chamber, seen in Fig. 8 to be outside the middle focus ring (36B) in a radial direction.  The supporting portion is a focus ring because it is ring-shaped and contributes to the focusing of plasma.  
Examiner notes that the outer ring of Koshimizu is disclosed as an insulator, which is analogous to the outer focus ring of the instant application, where the outer focus ring is formed of SiO2 (an insulator) in instant claim 16, for example.   
Koshimizu does not specifically disclose an outer focus ring has an upper surface area greater than an upper surface area of the middle focus ring, wherein the middle focus ring includes an annular part and rectangular parts that are disposed below the outer focus ring and protrude outward from an outer edge of the annular part; and the rectangular parts are provided in at least three positions on the annular part.
Yamawaku teaches an outer focus ring (25b) has an upper surface area greater than an upper surface area (see fig 5C) of the middle focus ring (25c), wherein the middle focus ring (25C) includes an annular part (exposed part of 25c) and rectangular parts (see fig 5c) that are disposed below the outer focus ring (25b) and protrude outward from an outer edge of the annular part (see fig 5C) [fig 5C & 0082-0083]; and 
Koshimizu and Yamawaku are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the middle focus ring of Koshimiu with the shape of Yamawaku since there is no limitation in the cross-sectional shape or size of the middle focus ring [Koshimizu – 0082].
Regarding claim 2, Koshimizu teaches the limitations of claim 1.  
Koshimizu further teaches a driving unit (actuator 76) [Figure 8, Paragraph 69].  Koshimizu teaches that the height position of the focus ring (36) can be adjusted at will by a vertical movement of the supporting rod (75) by the actuator (76).   This corresponds to the instant claimed driving unit moving the pusher pin (supporting rod 75 of Fig. 8) in the vertical direction.  
Although taught by the cited prior art, the claim limitations “the pusher pin is configured to move the middle focus ring in the vertical direction by a distance that corresponds to an amount of displacement of the driving unit in the vertical direction” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.   

Regarding claim 5, Koshimizu teaches the limitations of claim 2
It is noted the language “a minimum distance that the middle focus ring is movable corresponds to a resolution of the driving unit; and a maximum distance that the middle focus ring is movable is less than a thickness of the middle focus ring.” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  
Regarding claim 6, Koshimizu teaches the limitations of claim 1.  
Koshimizu further teaches a driving unit (actuator 76) [Figure 8, Paragraph 69].  Koshimizu teaches that the height position of the focus ring (36) can be adjusted at will by a vertical movement of the supporting rod (75) by the actuator (76).   This corresponds to the instant claimed driving unit moving the pusher pin in the vertical direction.  
	The pusher pin (supporting rod 75) passes through the stage (susceptor 12) via a through hole (72) [Paragraph 69].  The supporting rod (75) of Koshimizu can be seen to be closer to a center of the stage (12) than an outer edge, as illustrated in below annotated figure 8 of Koshimizu.  
Per MPEP 2125 I., drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures." 


    PNG
    media_image1.png
    531
    601
    media_image1.png
    Greyscale

	
	
Regarding claim 8, Koshimizu teaches the apparatus of claim 6.  
It is noted the language “wherein a minimum distance that the middle focus ring is movable corresponds to a resolution of the driving unit; and a maximum distance that the middle focus ring is movable is less than a value obtained by adding a height of a space formed between an upper surface of the stage and a lower surface of the middle focus ring to a thickness of the middle focus ring” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.). The apparatus of 
Regarding claim 14, Koshimizu teaches the apparatus of claim 1.  
It is noted the language “wherein a peak height of an upper surface of the middle focus ring during processing in the process chamber is higher than peak heights of upper surfaces of the inner focus ring and the outer focus ring.” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The apparatus of Koshimizu modified is suitable for this use because it has a middle focus ring (36B of Fig. 8) that is movable by a pusher pin (75 of Koshimizu Figure 8).
Regarding claim 15, Koshimizu teaches the apparatus of claim 1.  Inner, middle, and outer focus rings of Koshimizu are made of a material, and must necessarily be made of a same material or different materials.  
Regarding claim 16, Koshimizu teaches the apparatus of claim 1.  
Koshimizu does not teach the limitation wherein each of the inner focus ring, the middle focus ring, and the outer focus ring is formed of one of Si, SiO2, and SiC.  
Koshimizu teaches that the focus ring should be made of, exemplarily, Si, SiC, or SiO2 [Paragraph 3].   
2, or SiC, because Koshimizu teaches that these materials do not substantially affect the plasma processing on the substrate and are commonly used for etching of an oxide and polysilicon [Paragraph 3].
Regarding claim 18, Koshimizu teaches the apparatus of claim 1.  
It is noted the language “wherein an outside diameter of the inner focus ring is greater than an outside diameter of the substrate by 2.5% to 3.5%.” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The relationship between the size of the focus ring and the substrate depends on the size of the substrate.  The substrate is an article or material worked upon by the apparatus.   
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (MPEP § 2115).  
Regarding claim 19, Koshizumi teaches the apparatus of claim 1.  

A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (MPEP § 2115).  
Regarding claim 20, Koshizumi teaches the apparatus of claim 1.  
It is noted the language “wherein an outside diameter of the outer focus ring is greater than an outside diameter of the substrate by 19.5% to 20.5%.” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex 
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (MPEP § 2115).  
11.	Claims 3-4, 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 2008/0236749) in view of Yamawaku et al (US 2012/0175063) as applied to claims 1-2, 5-6, 8, 14-16, and 18-20 above, and further in view of Rice (US 2017/0213758)  and ASM (ASM International Handbook Committee. (1998). ASM Handbook, Volume 07 - Powder Metal Technologies and Applications. ASM International) and O’Mara (O'Mara, W.C. Herring, R.B. Hunt, L.P.. (1990). Handbook of Semiconductor Silicon Technology - 6.5.7 Other Physical and Thermodynamic Properties. William Andrew Publishing/Noyes).  For references to ASM and O’Mara, see attached non-patent literature.
	The limitations of claims 1-2, 5-6, 8, 14-16, and 18-20 have been set forth above.
Regarding claim 3, Modified Koshimizu teaches the limitations of claim 2. 
Modified Koshimizu further teaches a housing that is disposed around the stage.  	Modified Koshimizu teaches an inner wall of the chamber 10 extending around a cylindrical outer surface of the cylindrical supporting portion (14) [Koshimizu - Paragraph 38].  This inner wall corresponds to a “housing” as seen in blow annotated 


    PNG
    media_image2.png
    615
    605
    media_image2.png
    Greyscale

In the alternative to the interpretation where the driving unit of modified Koshimizu is within the housing, It would have been prima facie obvious to one of .  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) [MPEP 2144.04].  
Evidentiary support for locating actuators within a housing is found in Rice.  Rice teaches that actuators (247 of Figure 2B), such as a stepper motor or linear actuator, can be disposed within a ground plate (226).  The ground plate corresponds to the instant claimed housing because it is on the outside of a substrate support assembly (111).  Generally Rice teaches it is known to locate an actuator for focus ring height within a housing.  

Regarding claim 4, Modified Koshimizu teaches the limitations of claim 1.  
Modified Koshimizu further teaches a housing that is disposed around the stage.  	Modified Koshimizu teaches an inner wall of the chamber 10 extending around a cylindrical outer surface of the cylindrical supporting portion (14) [Koshimizu - Paragraph 38].  This inner wall corresponds to a “housing” as seen in blow annotated Fig. 8 (it is not given a reference number by Koshimizu).  The boundary of the inner wall is shown by the solid line in the annotated Figure 8.  The “housing” is disposed around the stage (electrostatic chuck 12), as seen below in annotated Fig. 8, and also houses the pusher pin (supporting rod 75) because it surrounds the pusher pin.  The driving unit (actuator 76) can be seen to be inside the circumferential boundaries of the housing (shown below in annotated Fig. 8), which corresponds to the limitation “houses” because the housing provides space for or accommodates the driving unit (76).
.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) [MPEP 2144.04].  
Evidentiary support for locating actuators within a housing is found in Rice.  Rice teaches that actuators (247 of Figure 2B), such as a stepper motor or linear actuator, can be disposed within a ground plate (226).  The ground plate corresponds to the instant claimed housing because it is on the outside of a substrate support assembly (111).  Generally Rice teaches it is known to locate an actuator for focus ring height within a housing.  
Koshimizu further teaches a driving unit (actuator 76) [Figure 8, Paragraph 69].  Koshimizu teaches that the height position of the focus ring (36) can be adjusted at will by a vertical movement of the supporting rod (75) by the actuator (76).   This corresponds to the instant claimed driving unit moving the pusher pin in the vertical direction.  Koshimizu teaches that driving unit (actuator 76) is provided at a plurality of locations while being spaced in a circumferential direction, which suggests a plurality of driving units [Paragraph 70].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koshimizu to have a plurality of driving units because Koshimizu suggests the driving unit is provided at a plurality of locations [Paragraph 70].  


    PNG
    media_image2.png
    615
    605
    media_image2.png
    Greyscale

Koshimizu further teaches the limitation of a connecting part that connects the driving units together.  The plurality of drive units (76 of Figure 8) are connected to the focus ring (36B) via supporting rods (75) such that they form an interconnected structure, as can be seen in Figure 3B.  Thus, the separate portion of the focus ring between the supporting rod (75) and the middle focus ring (36B) which is part of the interconnected structure corresponds to the instant claimed “connecting part that connects the driving units to each other.”  Examiners interpretation is shown in below annotated Fig. 8.  

    PNG
    media_image3.png
    602
    654
    media_image3.png
    Greyscale

Supporting rods (75) are connected to the hole (72) formed in the housing (14) via a seal member [Paragraph 69].  As each of the plurality of drive units are connected to the focus ring (38B), it is possible to draw a direct connected path from one drive unit (76) through the focus ring (38B) to the housing via a supporting rod and a seal member.  This corresponds to the instant claimed limitation “wherein the driving units are attached to the housing via the connected part.”
Regarding claim 7, Modified Koshimizu teaches the limitations of claim 1.  
Modified Koshimizu further teaches a driving unit (actuator 76) [Koshimizu - Figure 8, Paragraph 69].  Koshimizu teaches that the height position of the focus ring (36) can be adjusted at will by a vertical movement of the supporting rod (75) by the actuator (76).   This corresponds to the instant claimed driving unit moving the pusher 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koshimizu to have a plurality of driving units because Koshimizu suggests the driving unit is provided at a plurality of locations [Paragraph 70].  
Koshimizu further teaches the limitation of a connecting part that connects the driving units together.  The plurality of drive units (76 of Figure 8) are connected to the focus ring (36B) via supporting rods (75) such that they form an interconnected structure, as can be seen in Figure 3B.  Thus, the separate portion of the focus ring between the supporting rod (75) and the middle focus ring (36B) which is part of the interconnected structure corresponds to the instant claimed “connecting part that connects the driving units to each other.”  Examiners interpretation is shown in below annotated Fig. 8.  

    PNG
    media_image3.png
    602
    654
    media_image3.png
    Greyscale

Supporting rods (75) are connected to the hole (72) formed in the housing (14) via a seal member [Paragraph 69].  As each of the plurality of drive units are connected to the focus ring (38B), it is possible to draw a direct connected path from one drive unit (76) through the focus ring (38B) to the housing via a supporting rod and a seal member.  This corresponds to the instant claimed limitation “wherein the driving units are attached to the housing via the connected part.”
The driving units (multiple actuators 76) are connected to each other via the connecting part (shown in above annotated Fig. 8), so that it is possible to draw a direct connected path from one drive unit (76) through the focus ring (38B) to a supporting rod (75).
	The pusher pin (supporting rod 75) passes through the stage (susceptor 12) via a through hole (72) [Paragraph 69].  The supporting rod (75) of Koshimizu can be seen to 
Per MPEP 2125 I., drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures." 


    PNG
    media_image1.png
    531
    601
    media_image1.png
    Greyscale

Regarding claim 17, Modified Koshimizu teaches the apparatus of claim 1, as discussed above.  Modified Koshimizu teaches that the focus ring should be made of, exemplarily, Si, SiC, or SiO2 [Koshimizu - Paragraph 3].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Koshimizu to have 
Modified Koshimizu in does not teach the limitation wherein the middle focus ring is formed of a material that is harder than a material of the inner focus ring and the outer focus ring.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Koshimizu to have an inner focus ring formed of silicon, because Koshimizu teaches Silicon does not substantially affect the plasma processing on the substrate and is commonly used for etching of an oxide [Paragraph 3 of Koshimizu].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Koshimizu to have the outer focus ring (insulating portion 14) [Koshimizu - Paragraph 38] out of SiO2 because Koshimizu teaches that SiO2 is an appropriate material for focus rings, and the outer ring is insulating (SiO2 is also insulating).  
These modifications would result in a middle focus ring that is formed of a material that is harder than a material of the inner focus ring and the outer focus ring, because silicon carbide is harder than quartz (evidentiary support found in Table 10. Approximate Hardness of Carbides and Select Materials of ASM), and Silicon carbide is also harder than silicon (evidentiary support found in page 433 of O'Mara).  
12.	Claims 10, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 2008/0236749) in view of Yamawaku et al (US 2012/0175063) as applied to claims 1-2, 5-6, 8, 14-16, and 18-20 above, and further in view of Rice (US 2017/0213758).
	The limitations of claims 1-2, 5-6, 8, 14-16, 18-20 have been set forth above.
Regarding claim 10, Modified Koshimizu teaches the apparatus of claim 1
	Modified Koshimizu does not teach the limitation wherein the pusher pin comprises sapphire.  
	Rice teaches a plasma processing apparatus with a height adjustable edge-ring (a focus ring) that is adjustable by a push pin (a pusher pin) [abstract].   Rice teaches that the push pin (248 of Figure 2B) can be fabricated from sapphire [Paragraph 39]. 
Rice and modified Koshimizu are analogous art in the field of plasma processing apparatuses with height adjustable focus rings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the pusher pin of modified Koshimizu to be sapphire.  One would be motivated to make this combination because doing so would be a combination of known elements according to known methods, and the combination of these elements would have functioned as an apparatus with a sapphire pusher pin for adjusting focus ring height.  
Further it would be prima facie obvious to use sapphire as the material for the pusher pin because sapphire has a recognized suitability for an intended use, as taught by Rice. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07)
Regarding claim 13, modified Koshimizu teaches the apparatus of claim 2.  

Rice teaches a plasma processing apparatus with a height adjustable edge ring (a focus ring) that is adjustable by a push pin (a pusher pin) [abstract].  Rice teaches that the pusher pins (push pin 248 of Figure 2B) is raised by an actuator (247).  Rice further teaches that the actuator can be a piezo-electric motor [Paragraph 39].  
Rice and modified Koshimizu are analogous art in the field of plasma processing apparatuses with height adjustable focus rings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further the driving unit of modified Koshimizu to be a piezo-electric element.  One would have been motivated to make this combination because doing so would be a combination of known elements according to known methods, and the combination of these elements would have functioned as a piezo-electric driving unit for moving a pusher pin.  
Regarding claim 17, Rice teaches the limitations of claim 1.  
Rice teaches that in the embodiment of Fig. 4, the first edge ring and the second edge ring (corresponding to the inner focus ring and middle focus rings respectively) are exemplarily formed from silicon.  Rice also teaches that the second edge ring may be formed from silicon carbide [Paragraph 44].  Rice also teaches that in a different embodiment, the cover ring (246 of Fig. 2) may be fabricated from quartz [Paragraph 33].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover ring (446 of Fig. 4) to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rice to have formed the first edge ring (442) from silicon and the second edge ring (444) from silicon carbide, because Rice teaches these specific material/ring combinations in Paragraph 44.  
These modifications would result in a middle focus ring that is formed of a material that is harder than a material of the inner focus ring and the outer focus ring, because silicon carbide is harder than quartz (evidentiary support found in Table 10. Approximate Hardness of Carbides and Select Materials of ASM), and Silicon carbide is also harder than silicon (evidentiary support found in page 433 of O'Mara).  
13.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Koshimizu (US 2008/0236749) in view of Yamawaku et al (US 2012/0175063) as applied to claims 1-2, 5-6, 8, 14-16, and 18-20 above, and further in view of Doba (US 2014/0017900).
	The limitations of claims 1-2, 5-6, 8, 14-16, 18-20 have been set forth above.
Regarding claim 11, Modified Koshimizu teaches the apparatus of claim 1.  Modified Koshimizu further teaches an electrostatic chuck (38 of Figure 1) disposed on an upper surface of the stage (provided on the wafer mounting portion of the top surface of the susceptor 12) [Koshimizu - Paragraph 42].  The pusher pin (supporting rod 75) passes through the stage (susceptor 12) via a through hole (72) [Koshimizu - Paragraph 69].  

	Doba teaches a plasma etching apparatus [abstract] with a lift pin (53 of Figure 2) that pushes an upper ring member (51a) up and down [Paragraph 64].  The lift pin is formed in a hole (6c) in an electrostatic chuck (6) [Paragraph 64].  Further, a space is formed between a bottom surface of the upper ring member (51a) and the electrostatic chuck, as can be seen in figure 2.  . 
	Doba and modified Koshimizu are analogous art in the field of plasma processing apparatuses with rings for plasma protection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic chuck of modified Koshimizu to extend under the lift pin hole and the focus ring.  One of ordinary skill in the art would be motivated to make this modification because doing so would be a combination of known elements by known methods, and, in combination, the apparatus of modified Koshimizu and the extended electrostatic chuck of Doba function as an electrostatic chuck for a plasma processing apparatus.  Doba teaches that their apparatus helps protect an edge portion of the substrate during etching [Paragraph 17].  
14.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 2008/0236749) in view of Yamawaku et al (US 2012/0175063) as applied to claims 1-2, 5-6, 8, 14-16, and 18-20 above, and further in view of Johantgen (Speed - Torque Curves for Stepper Motors, 2017).  For references to Johantgen, see attached Non-Patent Literature.	

Regarding claim 12, Modified Koshimizu teaches the apparatus of claim 5.  
Modified Koshimizu does not teach the limitation wherein the resolution of the driving unit is 0.006 mm.  
Johantgen teaches that step angle, which is a function of driving unit resolution, affects the speed-torque characteristics (see CVK245AK/CVK245BK figure vs RKS545 figure at the bottom of the page) and that a stepper motor should be selected based on the design speed and torque requirements.   
	As the speed-torque characteristics are variables that can be modified, among others, by adjusting driving unit resolution, the precise driving unit resolution would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the resolution in the apparatus of modified Koshimizu to obtain a driving unit that meets the design speed and torque requirements (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or 

Response to Arguments
15.	Applicant’s arguments, see Remarks, filed 10/16/2020, with respect to the rejection of claim(s) 1-8 and 10-20 under 35 USC 102 and/or 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Yamawaku et al (US 2012/0175063) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/Benjamin Kendall/Primary Examiner, Art Unit 1718